         Case 1:20-cv-03582-MKV Document 29 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            USDC SDNY
                                                                         DOCUMENT
RICHARD KULICK,                                                          ELECTRONICALLY FILED
                                                                         DOC #:
                           Plaintiff,                                    DATE FILED: 8/24/2020

                    -against-

GAMMA REAL ESTATE LLC, GRE JV SLP                                1:20-cv-03582 (MKV)
LLC, GAMMA FUNDING SPECIAL
                                                                        ORDER
LIMITED PARTNER LLC, JV
MANAGEMENT LLC, N. RICHARD
KALIKOW, JONATHAN KALIKOW, JOHN
ILLUZZI, and VAN NGUYEN,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Defendants have requested to seal certain contracts related to their motion to dismiss

several of Plaintiff’s claims [ECF #24]. Plaintiff opposes the request to seal the documents, but

consents to redaction of the names of investors who are not parties to this case [ECF #27].

Because Defendants have stated that the contracts in question foreclose entirely the claims

subject to the motion, the Court will not permit the contracts to be filed under seal. See Lugosch

v. Pyramid Co. of Onondaga, 435 F.3d 110, 122-23 (2d Cir. 2006) (“contested documents”

subject to a dispositive motion are subject to the “presumption of public access”). The alleged

harm in disclosing the contracts is largely limited to disclosing the identities of investors and

partners, giving insight into confidential business transactions. That harm may is remedied by

redaction of the identities of such individuals. Cf. Press-Enterprise Co. v. Superior Court, 478

U.S. 1, 13-14 (1986) (requiring that orders to seal are “narrowly tailored” to serve the interests

alleged.). Accordingly, it is hereby ordered that

       Defendants’ motion to seal the contracts [ECF#24] is DENIED.
            Case 1:20-cv-03582-MKV Document 29 Filed 08/24/20 Page 2 of 2




        IT IS FURTHER ORDERED that Defendants must file publicly accessible versions of all

documents previously submitted under seal on or before September 4, 2020. Defendants may

redact from that filing only the following information

        -    Names of non-party investors, partners, and tenants

        -    Other specific information which, if disclosed, would allow a third party to

             determine, without further inquiry, the identity of such a non-party investor, partner,

             or tenant.

        IT IS FURTHER ORDERED that the Parties must meet and confer regarding the

proposed redactions. To the extent the Parties disagree about redacting any information, by

August 28, 2020, the Parties must submit a joint letter to the Court explaining the disagreement

and all efforts to resolve it. The letter must attach a list of all information, with citations to pages

and section numbers, over which the Parties disagree. The list may be filed under seal, but the

joint letter may be redacted only to the extent necessary to protect the identities of non-parties.

SO ORDERED.

Dated: August 24, 2020
       New York, New York
